                 Case 2:20-cv-01688-JCC Document 9 Filed 03/01/21 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   JASON XERXES DENNIS,                                    CASE NO. C20-1688-JCC
10                              Plaintiff,                   ORDER
11          v.

12   CITY OF BURIEN, et al.,

13                              Defendants.
14

15          This matter comes before the Court on the Report and Recommendation (R&R) of the
16   Honorable Michelle L. Peterson, United States Magistrate Judge (Dkt. No. 8). Having
17   thoroughly considered the R&R, Plaintiff’s amended complaint (Dkt. No. 7), and the relevant
18   record, and having received no objections to the R&R, the Court ORDERS that:
19          1. The R&R (Dkt. No. 8) is ADOPTED.
20          2. Plaintiff’s amended complaint (Dkt. No. 7) and this action are DISMISSED without
21               prejudice under 28 U.S.C. § 1915(e)(2)(B) for failure to state a cognizable claim for
22               relief under 42 U.S.C. § 1983.
23          3. The Clerk shall count this dismissal as a strike under 28 U.S.C. § 1915(g).
24          4. The Clerk is DIRECTED to send copies of this Order to Plaintiff and to Judge
25               Peterson.
26   //


     ORDER
     C20-1688-JCC
     PAGE - 1
              Case 2:20-cv-01688-JCC Document 9 Filed 03/01/21 Page 2 of 2




 1          DATED this 1st day of March 2021.




                                                A
 2

 3

 4
                                                John C. Coughenour
 5                                              UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     ORDER
     C20-1688-JCC
     PAGE - 2
